Citation Nr: 0604105	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-31 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in August 2004, and a 
substantive appeal was received in September 2004.  The 
veteran testified at a personal hearing at the RO in 
September 2004.


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty or for many years thereafter, nor is the veteran's 
current Hepatitis C otherwise related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The December 2004 supplemental 
statement of the case, the August 2004 statement of the case, 
the July 2004 notice of the RO rating decision and an April 
2004 letter informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the April 2004 letter and in a July 
2004 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2004 letter was sent to the 
appellant prior to the July 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the April 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Moreover, the veteran signed a statement which was received 
at the RO in December 2004, indicating that he had no further 
evidence to submit.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Although the 
veteran has not been afforded a VA examination as to the 
Hepatitis C issue, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  In this regard, the 
record includes a negative separation examination report and 
no medical evidence regarding the veteran's Hepatitis C for 
many years after service.  Any opinion as to causation 
obtained in such a situation would clearly be speculative in 
nature.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Although 
the veteran requested a hearing before the Board in his 
substantive appeal, this request was withdrawn in a December 
2004 letter from his representative.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.


Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Board finds that service connection for 
Hepatitis C is not warranted.  Initially, the Board notes 
that the veteran does not allege, nor do the service medical 
records reflect, any symptomatology or diagnosis of Hepatitis 
C in service.  In fact, the veteran underwent a discharge 
examination in March 1963 and was clinically evaluated as 
normal for all systems, including endocrine, abdomen, 
neurologic, etc.  No defects or abnormalities of the liver 
were noted by the examiner nor raised by the veteran.  
Furthermore, neither the service medical records nor the 
veteran himself suggest the occurrence of any inservice 
surgeries or blood transfusions for the veteran.

Post-service VA medical records from September 2003 and 
January 2004 indicate that the veteran currently suffers from 
inactive Hepatitis C.  However, the Board notes that the 
first reference to Hepatitis C contained in the veteran's 
medical records did not occur until September 2003 and the 
veteran makes no claim of an earlier diagnosis.  Thus, the 
veteran was not diagnosed with Hepatitis C until 2003 - more 
than forty years after discharge from service.  Moreover, the 
medical evidence of record simply does not associate the 
etiology of his Hepatitis C with any injury or disease in 
service.

The Board acknowledges the veteran's contention that his 
current Hepatitis C may have been caused inservice as a 
result of his participation in sexual activity.  The veteran 
has stated that he had multiple partners during his service 
in Korea, but also indicated on an April 2004 'Hepatitis risk 
factors' questionnaire that he has never engaged in high-risk 
sexual activity.  The service medical records indicate that 
the veteran received lab tests in 1961 which may have been 
related to a venereal disease and, thus, may suggest 
corroboration of the veteran's account of being exposed to 
the Hepatitis C risk factor of unprotected sexual activity.  
However, even assuming that the veteran engaged in high-risk 
sexual activity during service, there is no competent medical 
evidence suggesting any nexus between this activity and his 
Hepatitis C diagnosed forty years later.

The Board also acknowledges the veteran's contention that his 
current Hepatitis C may have been caused by an incident in 
which he was scratched by a rat.  There is no evidence in the 
service medical records of treatment for the rat scratches 
that the veteran describes.  More importantly, the Board 
emphasizes that there is no medical evidence of record to 
establish such etiology in the veteran's particular case, and 
the veteran's lay opinion is not competent evidence as to the 
question of the etiology of his hepatitis.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to service connection for Hepatitis C is not 
warranted.  Thus, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


